Order entered January 21, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01454-CV

                             JOHNNY PAUL RIVERS, Appellant

                                                V.

                            DALLAS COUNTY, ET AL., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-13-50088

                                            ORDER
       Before the Court is appellant’s January 16, 2015 motion requesting that we extend the

time for him to file his brief and that we order the supervisor of the Estelle Unit’s Law Library to

allow him extra time in the library to prepare his brief. We GRANT the motion ONLY TO

THE EXTENT that appellant shall file his brief by FEBRUARY 20, 2015.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE